DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear what is meant by “irrespective of whether the first processor and the display are synchronized” in claim 13.  One interpretation can be that the synchronization signal is updated, regardless of whether the first processor and display are synchronized, but they will be once the signal is updated.  Applicant’s specification seems to indicate that the features of claim 13 is actually performed by a second 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10, and 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford (U.S. Patent Application Publication No. 2018/0188534 A1).

	Regarding claim 1: 
	Stafford teaches: an operating method of a display apparatus (claim 1), the operating method comprising. 
	Regarding the remaining features of claim 1, it would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained:
	obtaining first sensor data of a first point in time; 
	receiving a first image frame including a first augmented reality (AR) object corresponding to the first point in time, the first AR object generated by a first processor based on the first sensor data; 
	obtaining second sensor data of a second point in time subsequent to the first point in time; 
	correcting the first AR object to a second AR object matched to the second point in time, based on the second sensor data; and 
	displaying a second image frame including the second AR object, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  

	Re: obtaining first sensor data of a first point in time (see Fig. 1: 104, here the first sensor data can be any one of the descriptive cameras of 104, i.e. image sensor, stereo, IR, depth, 3D; see para. 32); and 
	receiving a first image frame including a first augmented reality (AR) object corresponding to the first point in time, the first AR object generated by a first processor based on the first sensor data (see Figs. 1, 2, 6 and 9, in a game scenario, a first frame including an AR object can be rendering at a first point in time, based on first sensor data, such as data from Fig. 1: 104 that tracks location and movement of HMD, or portions of a user, a controller, or any other element in the play area (see paras. 31-55). 
	Re: obtaining second sensor data of a second point in time subsequent to the first point in time; correcting the first AR object to a second AR object matched to the second point in time, based on the second sensor data; and 
	displaying a second image frame including the second AR object (see description to Fig. 1, i.e. paras. 28-41. Second sensor data can be obtained of a controller, portions of a user, or the HMD, or any other element, and the first AR object can be corrected to the second AR object per the progression of game play, and synchronizing objects on the display.   The second sensor data can be of the same sensor, or of a different sensor, just at a second point in time. As noted above, Stafford teaches that its embodiments can be related to AR or augmented reality).  Modifying 
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 2:
	Stafford further teaches: the operating method of claim 1, wherein the correcting comprises correcting the first AR object to the second AR object by performing one or both of two-dimensional (2D) image processing based on at least one of red, green, blue (RGB) information and depth information of the first AR object and three-dimensional (3D) image processing with respect to the first AR object, based on the second sensor data (see description of Fig. 1, the correcting can be 3D image processing re: first AR object (game object) based on second sensor/ depth camera data. See paras. 27-48. The first and second AR objects can be game objects). 



	Regarding claim 3:
	Stafford further teaches: the operating method of claim 2, wherein the correcting comprises correcting the first AR object to the second AR object by performing an operation for image processing, based on a difference between the first sensor data and the second sensor data (see Fig. 1 and related description, by correcting the first to the second object, this can be done based on changes in first and second sensor data during the game play, such as movement of any one of the HMD, user and/or other elements, to correct with respect to game features).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Stafford to have obtained the above. The motivation would be to take advantage of available data to render images dynamically.  


	Regarding claim 4:
	Stafford further teaches: the operating method of claim 3, wherein the operation for image processing is changed based on one or both of a type of at least one sensor used to sense the first sensor data and the second sensor data, and an application field in which the second AR object is used (see Figs. 1-3 and related descriptions, by correcting the first to the second object, this can be done based on changes in first and second sensor data during the game play, if the sensor used was that to detect depth of user or controller, and use that to render the game images and objects. Both type of sensor and application field (game) are taught by Stafford).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Stafford to have obtained the above. The motivation would be to take advantage of available data to render images dynamically.  


	Regarding claim 5:
	Stafford further teaches: the operating method of claim 1, wherein the correcting comprises correcting the first AR object to the second AR object by shifting the first AR object through a shift operation, based on a difference between the first sensor data and the second sensor data (see e.g. Figs. 1-3 and 6, with related descriptions, movement of a first AR object in the game graphics based on sensor data difference on movement of any one of user, HMD or elements in gaming scene is one embodiment of Stafford).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view 


	Regarding claim 6:
	Stafford further teaches: the operating method of claim 1, wherein the correcting comprises: partially rendering the first AR object corresponding to a partial area in the first image frame; and matching the partially rendered first AR object to the second image frame corresponding to the second point in time  (see e.g. Figs. 1-3 and 6, with related descriptions, partial rendering can be an object that is only partially on screen, or shifted toward one side or area of the display, and matching to the second AR object is taught as a function of an interactive or dynamic game play).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Stafford to have obtained the above. The motivation would be to take advantage of available systems to facilitate interactive game play.   


	Regarding claim 7:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained: the operating method of claim 1, wherein the second sensor data comprises second motion information corresponding to the second point in time, the second motion information obtained by an inertial measurement unit (IMU) sensor, and 
	wherein the correcting comprises correcting the first AR object to the second AR object by controlling one or both of an operating frequency of a sensor used to sense the first sensor data and a resolution of the first AR object, based on the second motion information, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Stafford teaches that IMU sensors are known (see e.g. para. 47 and 101) to sense motion information. Re: correcting comprising a resolution of an object based on second motion information, Stafford also teaches that resolution of an object, such as an AR object (see mapping to claim 1) can be changed/corrected based on data from sensors.  Modifying Stafford, in view of itself, such that the second sensor data comprises motion data from an inertial measurement sensor, taught by Stafford, and the correcting comprises controlling resolution of an AR object based on motion information (i.e. where a user, HMD, or other element has moved in relation to display or objects), is all of taught, suggested, and obvious and predictable over the prior art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 8:
	Stafford further teaches: the operating method of claim 7, wherein the second motion information comprises any one or any combination of a motion of a user corresponding to the second point in time, a motion of a target object included in the second sensor data, and a motion of the display apparatus corresponding to the second point in time (Fig. 1, related description, and paras. 33-36).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Stafford to have obtained the above. The motivation would be to take advantage of available technology to facilitate interactive game play.   


	Regarding claim 10:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained: the operating method of claim 1, wherein the second sensor data comprises gaze information corresponding to the second point in time, the gaze information obtained by a gaze sensor used to sense a gaze of a user who uses the display apparatus, and 
	wherein the correcting comprises controlling a resolution of the first AR object, based on the gaze information corresponding to the second point in time, and the results of the modification would have been obvious and predictable to one of 
	Stafford teaches sensors tracking gaze information (Abstract; and Figs. 3 and 6).  Stafford also teaches/suggests modifying resolution of images/AR objects based on gaze information (claim 17 and Fig. 5). That is, different areas of the screen are given different rendering priories, which include resolution (Fig. 5), and per Fig. 6, gaze information can be used to prioritize regions.  Claim 10 is one embodiment of the teachings of Stafford, and would have been obvious and predictable to one of ordinary skill in the art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 13:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained: the operating method of claim 1, further comprising: updating a synchronization signal for synchronization between the first processor and a display of the display apparatus, irrespective of whether the first processor and the display are synchronized, object, and the results of the modification would have been obvious and 
	Stafford teaches that synchronization between processors and displays is known (e.g. Fig. 1, paras. 36-37).  Here, the first processor can be any one of those of a controller, HMD, or main display (see Fig. 1 and related description).  Modifying Stafford, in view of itself, such to include the synchronization, per Stafford, is performed per an embodiment of claim 1, is all of taught, suggested, and obvious and predictable to one of ordinary skill in the art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 14:
	Stafford further teaches: the operating method of claim 1, wherein the first processor is included in any one or any combination of the display apparatus, an external device different from the display apparatus, and a cloud server, and 
	the first processor is configured to generate the first AR object through 3D rendering (see Fig. 1 with related description and para. 131).
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained the above. The prior 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 15:
	Stafford further teaches: the operating method of claim 1, wherein the display apparatus comprises any one or any combination of a head-up display (HUD), a user terminal, an AR device, a wearable device, and smart glasses including a display (claim 1).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Stafford to have obtained the above. The motivation would be to take advantage of known hardware architecture for rendering and viewing images. 



Regarding claim 16:
	Stafford further teaches: the operating method of claim 1, wherein one or both of the first sensor data and the second sensor data is sensed by any one or any combination of a camera sensor, an inertial measurement unit (IMU) sensor, a gaze sensor, an eye tracker, and a depth sensor included in the display apparatus (paras. 47, 101, and Figs. 1-3).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Stafford to have obtained the above. The motivation would be to take advantage of known hardware architecture for obtaining environmental data.


	Regarding claim 17:
	Stafford further teaches: a non-transitory computer-readable storage medium storing instructions that, when executed by a second processor, cause the second processor to perform the operating method of claim 1 (see claim 1). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Stafford to have obtained the above. The motivation would be to take advantage of known hardware/software architecture for performing tasks. 


	Regarding claim 18:
	Stafford teaches: a display apparatus (Fig. 1, the apparatus of game play including multiple controller, displays and processing elements)), comprising: 
	at least one sensor configured to obtain first sensor data of a first point in time and second sensor data of a second point in time subsequent to the first point in time (see Fig. 1: 104, sensor data to track location and motion of various devices/elements in the play area). 
	Regarding the remaining features of claim 18, it would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained:
	a communication interface configured to receive a first image frame including a first augmented reality (AR) object corresponding to the first point in time, the first AR object generated by a first processor based on the first sensor data; 
	a second processor configured to correct the first AR object to a second AR object matched to the second point in time, based on the second sensor data; and 
	a display configured to display a second image frame including the second AR object, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Stafford teaches that its embodiments can pertain to augmented reality (AR) games (see para. 74 and Fig. 6), which teaches the above claimed AR objects throughout claim 18 and depending claims.
	Re: a communication interface configured to receive a first image frame including a first augmented reality (AR) object corresponding to the first point in time, the first AR object generated by a first processor based on the first sensor data (see Fig. 1, here the interface can be between 106 and 124, or alternatively taught by 106 to 102. The first image frame can be that of a game being played (see Figs. 1-3, 6 and 9 and related descriptions. The first AR object can be that of a game object, based on first sensor data, as movement or location or user, controllers and/or HMD, and generated by a first processor, such as that of the game server 124; see paras. 28-55). 
	Re: a second processor configured to correct the first AR object to a second AR object matched to the second point in time, based on the second sensor data; and a display configured to display a second image frame including the second AR object (second processor can be 106, and as the game progresses, can use sensor data to display a second image frame including a second AR object (a second game object) that is moved in synch with the HMD. Second sensor data can be data of HMD movement, and the display can be that of the user HMD 102). 
As noted above, Stafford teaches that its embodiments can be related to AR or augmented reality).  Modifying Stafford, in view of itself, such that the above steps are related to AR, is all of taught, suggested, and obvious to one of ordinary skill in the art.
	The prior art included each element recited in claim 18, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 



	Regarding claim 19: see claim 2. 
	The functions of the second processor of claim 19 correspond to the method of claim 2. Thus, the same rationale for rejection applies. 


	Regarding claim 20: see claim 3. 
	The functions of the second processor of claim 20 correspond to the method of claim 3. Thus, the same rationale for rejection applies. 


	Regarding claim 21: 
	Stafford teaches: a display apparatus (Fig. 1: combination of 104, 108, 120, 106), comprising: 
	a sensor configured to sense first sensor data of a first point in time and second sensor data of a second point in time subsequent to the first point in time (see Fig. 1: 104). 

	an interface configured to receive a first augmented reality (AR) object that is generated based on the first sensor data and corresponds to the first point in time; 
	a processor configured to perform image processing on the first AR object based on the second sensor data to generate a second AR object matched to the second point in time; and a display configured to display the second AR object, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Stafford teaches that its embodiments can pertain to augmented reality (AR) games (see para. 74 and Fig. 6), which teaches the above claimed AR objects throughout claim 18 and depending claims.
	Re: an interface configured to receive a first (AR) object that is generated based on the first sensor data and corresponds to the first point in time (see Fig. 1, here the interface can be between 106 and 124, or alternatively taught by 106 to 102. The first image frame can be that of a game being played (see Figs. 1-3, 6 and 9 and related descriptions. The first AR object can be that of a game object, based on first sensor data, as movement or location or user, controllers and/or HMD, and generated by a first processor, such as that of the game server 124; see paras. 28-55). 
	Re: a processor configured to perform image processing on the first AR object based on the second sensor data to generate to a second AR object matched to the second point in time; and a display configured to display the second AR object (processor can be 106, and as the game progresses, can use sensor data to display a second image frame including a second AR object (a second game object) that is moved in synch with the HMD. Second sensor data can be data of HMD movement, and the display can be 108). 
As noted above, Stafford teaches that its embodiments can be related to AR or augmented reality).  Modifying Stafford, in view of itself, such that the above steps are related to AR, is all of taught, suggested, and obvious to one of ordinary skill in the art.
	The prior art included each element recited in claim 21, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 22:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained: the display apparatus of claim 21, wherein the first AR object is included in a first image frame that is transmitted to the display apparatus with a latency, and the results of the 
	Stafford teaches that latency in image display is known (para. 120).  Modifying the applied references, such that the first AR object (see mapping to claim 21) is include in a frame that is transmitted with latency, also per Stafford, is all of taught, suggested, and obvious and predictable over the prior art. 
One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 23: see claim 18. 
	These claims are substantially similar, just that the first and second processors are switched only by name, but both are separate (i.e. a first, and a second). 
	

	Regarding claim 24: 
	 Stafford further teaches: the display apparatus of claim 23, wherein the second processor is included in the display apparatus (para 119, second processor can be a GPU, the first can be Fig. 1: 106, this claim interpretation is consistent with Applicant’s specification as filed). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Stafford to have obtained the above. The motivation would be to take advantage of known hardware/software architecture for display. 


	Regarding claim 25:
	Stafford further teaches: the display apparatus of claim 23, wherein the second processor is independent from the display apparatus (see Fig. 1: a second processor from Fig. 1: 106, can be that of 124 or 102). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Stafford to have obtained the above. The motivation would be to take advantage of known hardware/software architecture for display. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Welles (U.S. Patent No. 5,491,486 A). 

Regarding claim 9:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the operating method of claim 7, wherein the correcting comprises one or both of: 
	correcting the first AR object to the second AR object by increasing the operating frequency of the sensor used to sense the first sensor data and decreasing the resolution of the first AR object, in response to the second motion information being greater than first motion information corresponding to the first point in time; and 
	correcting the first AR object to the second AR object by decreasing the operating frequency of the sensor used to sense the first sensor data and increasing the resolution of the first AR object, in response to the second motion information being less than or equal to the first motion information, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Welles teaches that the concept of decreasing rates (frequencies) of sensing devices that detect, for example, motion (also taught by Stafford, see mapping to claim 1 and Figs. 1-3), is known (Welles, Abstract, claims 1, 2 and 14).  This relates to the second correcting of claim 9, above.  Stafford teaches that resolution is increased or 
	The prior art included each element recited in claim 9, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Miksa (U.S. 2011/0123068 A1). 

	Regarding claim 11:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the operating method of claim 10, wherein the controlling comprises one or both of: increasing the resolution of the first AR object by performing up-sampling with respect to the first AR object included in a focusing area based on the gaze information corresponding to the second point in time; and 
	decreasing the resolution of the first AR object by performing a blur operation with respect to the first AR object included in a defocusing area based on the gaze information, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Miksa teaches that blurring to reduce resolution is known (para. 85-87). Stafford teaches that gaze information can be used to determine where to increase, or decrease resolution, as mapped above in claim 10.  See also Figs. 3, 5 and 6).  
	The prior art included each element recited in claim 11, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
.  



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Geisner (U.S. Patent Application Publication No. 2012/0206452 A1) and Bischoff (U.S. Patent Application Publication No. 2008/0150965 A1). 

	Regarding claim 12:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the operating method of claim 1, wherein the second sensor data comprises a second depth value of a background area corresponding to the second point in time, the second depth value sensed by a depth sensor, and 
	wherein the correcting comprises: 
	determining an arrangement of the first AR object and the background area, based on a first depth value of the first AR object and the second depth value; and 	performing occlusion processing with respect to at least a partial area of the first AR object, based on the arrangement, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Geisner teaches that it is known to have depth sensor data in an AR application (see para. 42, 58 and 59).  Depth can be determined of objects and surfaces in the field of view – this can include AR objects, and background areas (see Geisner, paras. 58-59).  See also Stafford, Fig. 1 and paras. 32-48, re: depth and sensing. Modifying the applied references, in view of Geisner and Stafford, such that the second sensor data 
	In the interests of compact prosecution, see, alternatively, Bischoff (claim 22 and 25; and paras. 9-20). Either Geisner or Bischoff teach the above correcting steps. 
	Accordingly, modifying the applied references, in view of either Geisner or Bischoff, to have obtained the above correcting steps, would have been obvious and predictable to one of ordinary skill in the art. 
	The prior art included each element recited in claim 12, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613